UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to Sec. 240.14a-12 LITTLEFIELD CORPORATION (Name of Registrant as Specified in its Charter) Filed on Behalf of the Board of Directors (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS 11:00 AM CDT, May 18, 2011 The Annual Meeting of Stockholders of Littlefield Corporation will be held on May 18, 2011, at 11:00 AM CDT, for the following purposes: 1. To elect members to our Board of Directors; 2. To ratify the appointment of Padgett, Stratemann & Co. LLP. as our independent auditors for 2011; 3. To provide an advisory vote on the compensation of the President and CEO and our Directors; and 4. To consider such other matters as may properly come before the meeting or any adjournment of the meeting. Only holders of record of our common stock at the close of business on March 21, 2011, will be entitled to notice or to vote at the meeting or any adjournment of the meeting.The stock transfer books will remain open. You are cordially invited to attend the meeting.Whether or not you plan to attend the meeting, please complete, date and sign the accompanying proxy and return it promptly in the enclosed envelope to ensure that your shares are represented at the meeting.If you receive more than one proxy card, it is an indication that your shares are registered in more than one account.Please complete, date and sign each proxy card you receive.You may revoke your proxy at any time before it is voted. If your shares are registered in the name of a brokerage firm or trustee and you plan to attend the meeting, please obtain from the firm or trustee a letter or other evidence of your beneficial ownership of those shares to facilitate your admittance to the meeting. Enclosed with these proxy materials is a copy of our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. 2 BY ORDER OF THE BOARD OF DIRECTORS /s/ Jeffrey L. Minch President, CEO Director April 18, 2011 3 PROXY STATEMENT This Proxy Statement and the accompanying form of proxy are furnished in connection with the solicitation of proxies for use at the Annual Meeting of Stockholders of Littlefield Corporation to be held on: Wednesday, May 18, 2011, at 11:00 AM CDT, and at any adjournment thereof, for the purposes set forth in this Proxy Statement. The meeting will be held at: Littlefield Corporation 2501 North Lamar Blvd. Austin, Texas 78705. This Proxy Statement and the accompanying form of proxy were first mailed to the stockholders on or about April 18, 2011. VOTING AND REVOCABILITY OF PROXY APPOINTMENTS Each share is entitled to one vote per Director in the election of Directors and one vote in all other matters to be voted upon at the meeting.Shareholders of record as of the close of business at 5:00 P.M. March 21, 2011, are the only persons entitled to vote at this meeting.At the close of business on March 21, 2011, 17,324,439shares of our common stock were outstanding, with each share being entitled to one vote.There are no cumulative voting rights.A majority of the outstanding shares of common stock represented at the meeting, in person or by proxy, will constitute a quorum. All proxies will be voted in accordance with the instructions contained in the proxies.If no choice is specified, proxies will be voted in accordance with the recommendations of the Board as set forth in this Proxy Statement, and at the proxy holders’ discretion on any other matter that may properly come before the meeting.Any stockholder may revoke a proxy given pursuant to this solicitation at any time before it is voted.A stockholder may revoke his or her proxy by voting in person at the meeting or submitting to our Secretary at the meeting a subsequently dated proxy.In addition, a stockholder may revoke his or her proxy by notifying our Secretary either in writing prior to the meeting or in person at the meeting.Revocation is effective only upon receipt of such notice by the Secretary. 4 We are not aware of any other matter to be presented for action at the meeting other than those mentioned in the Notice of Annual Meeting of Stockholders and referred to in this Proxy Statement.If any other matters come before the meeting, the proxy holders named in the enclosed proxy intend to vote on such matters in accordance with their judgment. HOW TO VOTE YOUR SHARES There are four ways to vote your shares. 1.VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery of information up until 11:59 P.M. Eastern Time the day before the cut-off date or meetingdate.Have your proxy card in hand when you access the web site listed above and follow the instructions to obtain your records and to create an electronic voting instruction form. 2.VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59 P.M. Eastern Time the day before the cut-off date or meeting date.Have your proxy card in hand when you call and then follow the instructions. 3.VOTE BY MAIL Mark, sign and date the enclosed proxy card and return it in the postage-paid envelope we have provided or return it to LITTLEFIELD CORPORATION, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. 4.ATTEND THE ANNUAL MEETING AND VOTE IN PERSON Although we encourage you to complete and return your proxy to ensure that your vote is counted, you can attend the annual meeting and vote your shares in person. If your shares are held in a brokerage account or by another nominee, you are considered the “beneficial owner” of shares held in “street name,” and these proxy materials are being forwarded to you by your broker or nominee (the “record holder”) along with a voting instruction card. As the beneficial owner, you have the right to direct your record holder how to vote your shares, and the record holder is required to vote your shares in accordance with your instructions. If you do not give instructions to your record holder by 11:59P.M. Eastern Time the day before the cut-off date or meeting date, the record holder will be entitled to vote your shares in its discretion on Proposal1 (Election of Directors), but will not be able to vote your shares on any other proposal, and your shares will be considered a “broker non-vote” on those proposals. 5 As the beneficial owner of shares, you are invited to attend the annual meeting. Please note, however, that if you are a beneficial owner, you may not vote your shares in person at the meeting unless you obtain a “legal proxy” from the record holder that holds your shares. SOLICITATION The costs of preparing, assembling and mailing the proxy materials will be borne by our Company.Certain of our officers, Directors and employees, without additional compensation, may use their personal efforts, by telephone or otherwise, to obtain proxies in addition to this solicitation by mail.We expect to reimburse brokers, banks, custodians and other nominees for their reasonable out-of-pocket expenses in handling proxy materials for beneficial owners of the common stock. ELECTION OF DIRECTORS Our Board currently consists of six Directors and shall remain at six as a result of this election.All current members of the Board have been nominated for re-election.The nominees for election at the meeting shall, if elected, serve on the Board for a term of one year until the next Annual Meeting of Stockholders and until their respective successors have been duly elected and have qualified.The Board elects our officers annually following the Annual Meeting of Stockholders. The Directors shall be elected by a plurality of the votes cast at the meeting.A “plurality” means that the individuals who receive the largest number of votes cast are elected as Directors up to the maximum number of Directors to be elected at the meeting.Consequently, any shares not voted (whether by abstention, broker non-vote or otherwise) will have no impact on the election of Directors.The proxy holders named as proxies in the accompanying proxy intend to vote FOR the election of the nominees identified below.If any nominee is unable or fails to accept nomination or election (which is not anticipated), the proxy holders named in the proxy, unless specifically instructed otherwise in the proxy, will vote for the election of such other person as our existing Board of Directors may recommend. The table below sets forth certain information about the nominees, including the nominee’s age, position with our Company and length of time served as a member of the Board.All of the nominees are currently serving as Directors. Name Age Position with the Company Director Since Jeffrey L. Minch 60 Director, President and Chief Executive Officer July 1999 Michael L. Wilfley 55 Director, Chairman of the Board May 2004 Carlton R. Williams, Jr. 53 Director May 2003 Alfred T. Stanley 57 Director May 2004 Charles M. Gillman 41 Director May 2008 James P. Roberts II 41 Director May 2009 6 THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF THE NOMINEES NAMED ABOVE. DIRECTORS, NOMINEES AND EXECUTIVE OFFICERS OF THE COMPANY The following sets forth the name and a brief description of the principal occupation and business experience for at least the preceding five years for each of the nominees for election to the Board of Directors and the executive officers of our Company.None of the Directors or executive officers is related.Nominees are listed in order of their length of service on the Board of Directors. Jeffrey L. Minch, 60, has served as a Director, President and Chief Executive Officer since 1999.As a member of the Company’s management, Mr. Minch is not an independent Director. Mr. Minch is a distinguished graduate of the Virginia Military Institute in civil engineering with graduate education in Finance. Mr. Minch co-founded, grew, and profitably sold a commercial real estate company, Littlefield Real Estate Company.As President and Chief Executive Officer, Mr. Minch planned and executed the strategy that Littlefield Real Estate Company utilized to grow from a start up in 1984 to one of the largest commercial real estate companies in Texas.In 1996, Mr. Minch sold Littlefield’s substantial office, apartment and warehouse portfolios, in three transactions, over a five-month period. From 1996 to 1999, Mr. Minch was a private investor and is now a major shareholder of our Company, currently beneficially owning approximately 26% of our outstanding shares. Mr. Minch has been active in charitable functions and has served as a Director of a number of local charities.He currently serves on the Board of Directors of the Virginia Military Institute Foundation. Alfred T. Stanley, 57, is currently serving as a Director, Vice-chairman of the Board, Chairman of the compensation committee and member of the nominating committee.He is an independent Director.He is a shareholder of the Company. Mr. Stanley is a graduate of Dartmouth College with a Bachelors of Arts degree.He received a Master of Science in Statistics from the University of Texas and was inducted into the Phi Kappa Phi Honor Society. He founded Alfred Stanley & Associates in 1982 and has provided fundraising and consulting services to Texas candidates, office holders and non-profits. He is a member of the Public Affairs Committee of the University of Texas Ex-Students Association. Between 1996 and 2006, Mr. Stanley owned, managed and profitably sold commercial properties in downtown Austin. He has served as a Director of Stereographics Corporation, a California based pioneer in 3-D television and Toddler U, Inc., a manufacturer of children’s shoes. 7 He lives with his wife, Kathleen, and their three children in Austin, Texas. Michael L. Wilfley,55, is currently serving as a Director, Chairman of the Board and Chairman of the audit committee. He is an independent Director. He is a shareholder of the Company. Since September 14, 2009, Mr. Wilfley has served as CEO, CFO, Treasurer and Director of Rio Holdings, Inc. From July 2000 to September 2009, Mr. Wilfley served as the Chief Financial Officer of Grande Communications, Inc. where he was responsible for a staff of82 that included all finance, treasury, purchasing, information technologyand accounting functions. Grande provides bundled telephone, cable and internet services to residential and small business customers in six Texas cities and has invested equity of over $500,000,000. Mr. Wilfley successfully participated in the company’s raising over $193,000,000 in high yield debt to finance the continued build out of its systems. Mr. Wilfley, while Chief Financial Officer of Thrifty Call, Inc., from January 1998 to July 2000, oversaw the acquisition of Thrifty Call, Inc., by Grande Communications and had primary responsibility for the selection of an investment banker and the evaluation of alternative capital structures. Mr. Wilfley is an experienced Chief Financial Officer having served in that capacity since the late 1980s. He is a Certified Public Accountant and a member of the Texas Society of Certified Public Accountants, the American Institute of Certified Public Accountants and Financial Executives International. He is a graduate of the University of Texas at Austin and a past President of the Austin Area Texas Exes of the Alumni Association of the University of Texas. Mr. Wilfley is a veteran and was an Eagle Scout. He lives in Austin, Texas and is married with two daughters. Carlton R. Williams, 53, is currently serving as a Director and member of the audit and nominating committees.He is an independent Director.Mr. Williams is a shareholder of the Company. Mr. Williams was a founding principal of Herron Williams, LLC, which was formed and operated from January 2000 through 2009. Prior to that, Mr. Williams was a partner in Littlefield Real Estate Company for over eleven years. During that time period, he leased and managed an office portfolio in excess of 1,000,000 square feet located both in the Central Business District, Southwest, and Northwest suburban markets. Mr. Williams also has extensive experience in business planning, financial analysis, and acquisitions and disposition analysis.He was formerly a Certified Public Accountant but currently does not practice accounting nor maintain that certification.Mr. Williams received his MBA from the University of Texas at Austin with a concentration in finance. 8 Charles M. Gillman, 41,is a Director and serves as Chairman of the nominating committee and a member of the compensation committee. He is an independent member of the Board of Directors. In June 2002, Mr.Gillman founded Value Fund Advisors,LLC, an investment management firm that utilizes both a research-intensive investment process and a long-term investment strategy. He serves as its Chief Executive Officer. Since March 2001, Mr.Gillman has also provided portfolio management services for Nadel and Gussman,LLC, a management company that employs personnel for its family-related entities and affiliates. Prior to founding Value Fund Advisors, Mr.Gillman held a number of positions in the investment industry and developed an expertise in the analysis of companies going through dramatic corporate transitions. From September 1992 to June 1994, Mr.Gillman was a strategic management consultant in the New York office of McKinsey& Company, a management consulting firm. While at McKinsey, Mr.Gillman worked to develop strategic plans for business units of companies located both inside the United States and abroad. Mr.Gillman currently serves on the board of directors of MRV Communications, Inc., a public company, and CompuMed, Inc. Mr.Gillman received a bachelor of science from the Wharton School of the University of Pennsylvania. Mr. Gillman was recommended for re-election to our Board by Value Fund Advisors, LLC under the terms of a stock purchase agreement between the Company and Value Fund Advisors. See Certain Relationships and Related Transactions, page 16. James P. Roberts II, 41, is a Director and serves as a member of the audit and compensation committees. He is an independent member of the Board of Directors. Since July 2004, Mr. Roberts has been the President of Setcom Corporation, a leading niche manufacturer of communication equipment for public safety and industrial applications. Previously, he was a Principal at JP Morgan Partners (JPMP) and focused on investing in early- to mid-stage software companies out of the firm's San Francisco office. Before JPMP, Jim was a Consultant with Gemini Consulting (now Cap Gemini Ernst & Young) in San Francisco and in Melbourne, Australia, where he focused on the telecommunications industry.He started his career as an Assistant Production Manager at Aragon Limited in Bangkok, Thailand. Jim holds a BS, Phi Beta Kappa, and an MS in Industrial Engineering from Stanford University and an MBA from the Wharton School of the University of Pennsylvania.He was a Henry Luce Scholar in Asia from 1993-94 and a Kauffman Fellow with JPMP. Mr. Roberts was recommended for re-election to our Board by Value Fund Advisors, LLC under the terms of a stock purchase agreement between the Company and Value Fund Advisors.See Certain Relationships and Related Transactions, page 16. 9 Other Executive Officers Richard S. Chilinski, 59, has served as Executive Vice-President and Chief Financial Officer (CFO) since July 2006. Mr. Chilinski is an experienced financial executive having held senior financial positions since the early 1980s in public accounting, manufacturing, services, consulting and high technology companies. Prior to joining the Company, he served asVice President and CFO for Spohn & Associates, Inc., a professional services network consulting company from 2003 to 2006; Vice President CFO of Navicent Technologies, Inc., a technology start-up in 2001; Senior Vice President, Chief Financial Officer and Assistant Secretary of XeTel Corporation, an electronics manufacturing services provider from 1995 to 2000. Mr. Chilinski has held other senior financial leadership positions at IBM PC Company as Controller, Vice President Finance of TN Technologies, a subsidiary of Baker Hughes, and various corporate and divisional financial management positions at Bausch & Lomb, Inc. and served as an auditor and management consultant at Peat, Marwick (KPMG). He is a non-registered CPA in New York state, a member of Financial Executives International and received a Masters in Business Administration from the William E. Simon School of Management at the University of Rochester. Michael J. Lindley, 46, has served as Senior Vice President, Director of Capital Transactions since August 2006. Mr. Lindley possesses over 20 years of acquisition and investment banking experience and is responsible for overseeing the acquisition of new bingo halls and new business initiatives. Prior to joining the Company, Mr. Lindley was an investment banker with Focus Strategies, a regional investment/merchant banking firm in Austin, Texas from 2005 to 2006. Mr. Lindley also co-founded and served as Chief Executive Officer and Chairman of Hotlink, Inc., a leading provider of web-based software marketing automation and branded merchandise from 1997 to 2005. Preceding his tenure at Hotlink, Michael worked as Director of Corporate Development and Investor Relations for Norwood Promotional Products, the largest publicly traded promotional products company in the U.S. From 1992 to 1995, Mr. Lindley was Director of Capital Markets and Acquisitions for Littlefield Real Estate Company, a $250 million privately held REIT. Michael began his career as an Investment Banker in New York at Merrill Lynch in the Merger & Acquisitions/Merchant Banking Department. Mr. Lindley received his BA in Economics/Finance from The University of Texas at Austin and completed the Executive Education Program at the Stanford Graduate School of Business. 10 COMPENSATION OF NAMED EXECUTIVE OFFICERS AND DIRECTORS Summary of Cash and Certain Other Compensation The following table sets forth for the fiscal years ended December 31, 2010, 2009 and 2008, the compensation for the Company’s named executive officers. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary(1) Bonus (2) Stock Awards (3) Option Awards (3) Non-Qualified Deferred Compensation Earnings(4) All Other Compen- sation(5) Total Jeffrey L. Minch Director, President, and CEO $ $ -0- $ $ $
